Per Curiam:

The appeal is dismissed on the authority of § 237 (a) of the Judicial Code, as amended by the act of Feb. 13, 1925 (43 Stat. 936, 937), for lack of jurisdiction, on the ground that the decree sought to be reviewed is not a *521final one. Haseltine v. Central Bank of Springfield, 183 U. S. 130, 131; Schlosser v. Hemphill, 198 U. S. 173, 175; Arnold v. United States for the use of Guimarin & Co., 263 U. S. 427, 434.
Mr. F. Eldred Boland for appellant.
Mr. Albert H. Elliott for appellee.